Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 13 April 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 10/23/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art fails to disclose or properly suggest:
A range finder, wherein the first adjusting member or the second adjusting member is rotated to axially move so that the movable prism group is rotated with respect to the fixing prism group about a first axis, the third adjusting member is rotated to axially move so that the movable prism group is rotated with respect to the fixing prism group about a second axis, and the first axis is perpendicular to the second axis, in combination with the remaining limitations of claim 1 (claims 2-20 are allowable as being dependent on claim 1).

The main allowable feature is the rotation of the adjusting members to rotate the movable prism group.  The prior arts fall into two categories, a) cameras utilizing prisms that are moved for optical image stabilization, but use piezoelectric or linear actuators that move linearly or use magnetic currents to move or rotate the prisms, and b) range finders with similar designs to the range finder of the present invention, but does not have any prism adjusting members.  There is insufficient reason to combine these features due to their divergence subject matter as well as not disclosing that final limitation as described above.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references fall into category a) above:
Sharma et al. (Patent No.: US 11,314,147 B1)
Enta et al. (Publication No.: US 2020/0174270 A1)
Wang et al. (Publication No.: US 2019/0230262 A1)
Bachar et al. (Publication No.: US 2019/0049687 A1)
Goldenberg et al. (Publication No.: US 2018/0217475 A1)

The following references fall into category b) above:
Ohmuro et al. (Publication No.: US 2021/0148703 A1)
Lin et al. (Publication No.: US 2015/0055116 A1)
Shino (Publication No.: US 200/0043347 A1)
Kao (Publication No.: US 2004/0184023 A1)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
8/26/2022